Citation Nr: 1221785	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  07-14 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee strain with tendonitis (a "right knee disability").

2.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle sprain (a "right ankle disability").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 2002 to September 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Detroit, Michigan RO, which in pertinent part granted service connection for the two disabilities.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

A review of the claims file found that the complete VA treatment records have not been secured.  The most recent records associated with the claims file are from May 2009.  In a March 2012 statement, the Veteran's representative stated that the Veteran "has been treated and seen for therapy" for the two disabilities on appeal at the VA community based outpatient clinic in Grand Rapids, Michigan ("continually"), and the VA medical centers in Battle Creek and Ann Arbor, Michigan.  This statement indicates that there likely are outstanding pertinent treatment records.  Records of any VA treatment the Veteran may have received for the disabilities at issue are constructively of record, may contain pertinent information, and must be secured.

The Veteran was examined by VA for the disabilities at issue fairly recently (in July 2011), and it is neither evident not alleged that the examination was inadequate, or that there has been worsening of the disabilities in the interim.  However, should treatment records received reflect (or the Veteran allege) that the disabilities have worsened since July 2011, a contemporaneous VA examination to assess the current severity of the right knee and right ankle disabilities would be necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of any (and all) pertinent VA treatment records from May 2009 to the present.  The RO should review the records received, and arrange for any further development suggested by the information therein (e.g., if they reflect non-VA treatment, secure records of such treatment).  

2.  If and only if the development sought above produces records suggesting (or he alleges) that the right knee and right ankle disabilities have worsened since July 2011, the RO should arrange for an orthopedic examination of the Veteran to determine the current severity of said disabilities.  The claims file (including this remand) must be reviewed by the examiner in conjunction with the examination, and all indicated studies must be completed.  The examiner must be provided a copy of the criteria for rating the disabilities, and the findings reported must correspond to such criteria.  

3.  The RO should then re-adjudicate the Veteran's claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

